Citation Nr: 1632695	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1969.  He did not have service in Vietnam.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In July 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  

In January 2015, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the decision to the Veterans Claims Court. In October 2015, the Court Clerk vacated the Board's decision pursuant to an October 2015 Joint Motion for Remand (Joint Motion or JMR) on the basis that the Board failed to suggest, at the July 2014 Board hearing, that the appellant submit a medical nexus opinion in support of the appeal.  The case now returns to the Board for review.


FINDINGS OF FACT

1.  The Veteran died in February 2011.  According to a copy of the Certificate of Death, the immediate cause of death was listed as acute myocardial infarction, due to (or as a consequence of) coronary artery disease. 

2.  At the time of the Veteran's death, service connection was in effect for schizophrenia rated as 100 percent disabling. 

3.  The Veteran's avoidance of medical care and noncompliance in taking heart medication was due to paranoia and contributed to the Veteran's death, and paranoia was a symptom of the service-connected schizophrenia.

4.  The service-connected schizophrenia substantially or materially contributed to the Veteran's death.   


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, a causal connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

In adjudicating a claim, the Board determines whether the weight of the evidence supports the claim or, whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran died in February 2011 at the age of 62.  His immediate cause of death was listed as acute myocardial infarction due to coronary artery disease.  There were no other significant conditions contributing to death.  

A review of the medical evidence shows that the Veteran had a past medical history of coronary artery disease, left ventricular hypertrophy, and a past myocardial infarction with a stint placed in 2003.  There was also a past medical history for heart disease as his mother reportedly died at age 60 of a myocardial infarction.  At the time of death, he was in receipt of a 100 percent rating for schizophrenia.  

Turning first to the issue of whether the causes of the Veteran's death are related to service, service treatment records do not show treatment or diagnosis related to coronary artery disease or a heart injury or disease of any kind, or any symptoms reasonably attributable thereto.  Such conditions were not shown until decades after his separation from active service.  Moreover, the primary cause of death - "acute" myocardial infarction - is, by definition, an event with a rapid onset.  The onset of the underlying cause of death - coronary artery disease - was listed as unknown.  Therefore, the disorders that caused his death are not directly related to service.  

The appellant's primary contention is that the Veteran's service-connected schizophrenia caused him to avoid medical care and fear taking his heart medication, which in turn hastened his death.  Therefore, the threshold question is whether his service-connected psychiatric disability caused his death.  While the appellant, as a lay person, is competent to report what comes to her through her senses, she is not competent to provide a complex medical opinion, such as what caused the Veteran's death.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, her opinion alone is insufficient to establish a relationship between schizophrenia and his death. 

In an April 2016 medical opinion, a private cardiologist opined that the Veteran's death due to acute myocardial infarction was attributable to his avoidance of receiving standard care of therapy for a patient with established coronary artery disease and prior acute myocardial infarction and noncompliance with taking heart medication.  The private cardiologist explained that, in his professional experience and in the medical literature, it was well-known that medical non-compliance following an acute myocardial infarction greatly increased the risk for subsequent cardiac events and death.  

The private cardiologist wrote that, at the time of the 2003 myocardial infarction of the occluded right coronary artery, the Veteran demonstrated mild coronary plaque in the left anterior descending artery as well as 50 percent proximal stenosis of the left circumflex.  The private cardiologist noted that, without adequate medical therapy, it was highly likely that the coronary artery disease progressed over the next eight years which led to the subsequent acute myocardial infarction and death.  The private cardiologist further noted that schizophrenia increased the risk of sudden death from cardiovascular disease.    

Because the cardiologist has specialized expertise in the area of cardiac disabilities, had adequate facts and data on which to base the medical opinion, and provided sufficient rationale for the medical opinion, the Board finds that it is of significant probative value.  Thus, the competent medical opinion evidence links the causes of the Veteran's death (i.e., acute myocardial infarction due to coronary artery disease) to the avoidance of medical care and the noncompliance with the medication regimen prescribed for treatment of coronary artery disease following a 2003 acute myocardial infarction.        

In a February 2015 statement, the appellant wrote that she witnessed the Veteran's paranoid behavior resulting in his avoidance of medical care and noncompliance with heart medication during the eight year period between the 2003 myocardial infarction and his death in 2011.  She reported that her husband avoided medical treatment for heart problems because he was convinced that the prescribed medication was poison. 

In January 2016, other family members provided similar statements of having witnessed the Veteran's paranoia about taking prescribed medication and avoidance of seeking professional medical care for heart problems.  Collectively, they reported that he was very paranoid of side effects of the prescribed heart medication and believed that the medication was poison that would kill him.  

Private treatment records show that the Veteran was only taking medication on the weekends in April 2005 but do not indicate that he was not taking medication because of schizophrenia symptoms; however, at the February 2006 VA examination, he reported that he had stopped taking medications because of side effects.  The February 2006 VA examiner also then noted that the Veteran's thought content was remarkable for paranoia.  This evidence is not shown to be inconsistent with the family's statements that the Veteran did not comply with taking his prescribed heart medication due to a paranoid fear of its side effects.  

As noted above, to establish service connection for the cause of a veteran's death, the evidence must show that a service-connected disability either caused or contributed substantially or materially to cause death.  Resolving reasonable doubt in the appellant's favor, the evidence sufficiently shows that the Veteran's service-connected schizophrenia substantially or materially contributed to his death; therefore, the appeal is granted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The issue of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to the issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


